Citation Nr: 0123660	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  99-13 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to March 28, 1996, for 
service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to May 
1967.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1999, 
from the Winston Salem, North Carolina, Regional Office (RO) 
of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  In August 1994 the veteran submitted a claim for service 
connection for PTSD.

3.  The RO, on March 21, 1995, on June 21, 1995, and again on 
August 21, 1995 requested more specific evidence from the 
veteran; the veteran did not supply any such evidence within 
one year, thereby abandoning his claim.

4.  The veteran's representative submitted, on his behalf, an 
informal claim for service connection for PTSD on March 28, 
1996.

5.  On August 16, 1996 the veteran submitted a formal claim 
for service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date prior to March 28, 1996, 
for the grant of service connection for PTSD, have not been 
met.  38 U.S.C.A. §§ 5103, 5110, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.158, 3.400 (2000), 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the earlier effective date 
claim have been properly developed and that no useful purpose 
would be served by remanding said issue with directions to 
provide further assistance to the appellant.  The Board 
concludes that the evidence is sufficient for reaching a fair 
and well-reasoned decision with respect to the issue on 
appeal, and that the duty to assist appellant has been 
satisfied.

The Board is aware that in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  VA's duties with respect to 
the veteran's claim have been fulfilled.

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  The 
Board finds that the VA has met its duty to advise and notify 
the appellant in this case.  Specifically, the appellant was 
advised and notified of the evidence necessary to establish 
an effective date for grant of service connection for PTSD 
earlier than March 28, 1996 in the Statement of the Case 
(SOC) issued in May 1999, and subsequent Supplemental 
Statements of the Case (Supplemental statement of the case).  
The Board finds that the discussions in the rating decisions, 
SOC, SSOC and RO letters sent to the appellant in effect 
informed him of the information and evidence that would 
needed to substantiate his claim and complied with VA's 
notification requirements.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106- 475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000).

As noted in the January 1999 rating decision at issue in this 
appeal, service connection is in effect for PTSD.  Service 
connection for this disorder was granted via the January 1999 
rating decision.  An effective date of August 16, 1996 was 
initially assigned.  The veteran had submitted a formal claim 
on that date.  A rating decision of May 1999 assigned an 
effective date of March 28, 1996, as it was noted that the 
veteran's representative had filed an informal claim on that 
date.

The veteran contends that he is entitled to an effective date 
prior to March 28, 1996 for the grant of service connection 
for PTSD.  He essentially claims that he is entitled to a 
retroactive effective date of August 22, 1994, when he 
initially filed a claim for service connection for PTSD.

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Where evidence requested in connection with a claim is not 
furnished within one year after the date of the request, the 
claim will be considered abandoned.  After the expiration of 
one year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier that that date of filing the new claim.  
38 C.F.R. § 3.158(a). 

The veteran was separated from active duty in May 1967.  The 
claims file shows his initial claim for service connection 
for PTSD was received by the RO in August 1994.  The file 
discloses no earlier formal or informal claim for this 
particular benefit.  See 38 U.S.C.A. § 5101; 38 C.F.R. §§ 
3.151, 3.155; Crawford v. Brown, 5 Vet. App. 33 (1993).  The 
veteran contends that service connection for his PTSD should 
be effective since August 1994 when his claim was filed.  
However, after the RO received his claim, the VA requested 
that he submit additional supporting evidence or information 
related to his claim and report for an examination.  The 
veteran did not respond to the March 1995, June 1995 and 
August 1995 requests for supporting evidence, and he failed 
to appear for a scheduled examination in January 1995.  The 
RO's letter to the veteran, dated August 21, 1995, stated 
that the veteran's claim had been denied because he did not 
send the information requested.  He was again reminded that 
before a decision could be made on the merits of the claim 
the RO needed information regarding his claimed stressors.  
It was noted that this information had been requested in a 
letter dated March 21, 1995.  The veteran was notified that 
he could still submit evidence and the claim would be 
reconsidered, however, if evidence was not received before 
March 21, 1996, benefits could not be paid for any period 
before the date such evidence was received.  The veteran did 
not respond to this letter.

Under such circumstances, the veteran's claim for service 
connection for PTSD in 1994 must be considered abandoned.  38 
C.F.R. § 3.158.  On March 28, 1996 the veteran's 
representative filed an informal claim on his behalf.  In 
August 1996 the veteran again claimed service connection for 
PTSD in a formal claim, and such was subsequently granted 
effective from August 16, 1996, the date he filed his formal 
claim.  Subsequently this effective date was changed to March 
28, 1996, the date his informal claim had been received.  
After a claim has been abandoned, benefits that are 
ultimately established may not begin any earlier than the 
date of filing of the new claim.  38 C.F.R. § 3.158.  
Accordingly, in the veteran's case, the date that his new 
claim for service connection for PTSD was received, March 28, 
1996 is the proper effective date.

For the above reasons, March 28, 1996 is the correct 
effective date for the award of service connection for PTSD.  
The relevant facts are not in dispute, and the law, not the 
evidence, is dispositive of the outcome of this case.  As a 
matter of law, there is no entitlement to an earlier 
effective date for service connection and compensation for 
PTSD, and the claim must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Entitlement to an effective date earlier than March 28, 1996 
for the grant of service connection for PTSD is denied.



		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals



 

